Appeal by the defendant from a judgment of the Supreme Court, Queens County (Berkowitz, J.), rendered January 26, 1989, convicting him of criminal possession of a weapon in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, we find that the brief reference to an uncharged crime elicited by defense counsel on cross-examination of the complainant’s mother neither warranted the declaration of a mistrial as requested by the defendant nor requires reversal of his judgment of conviction. We note in this respect that immediately after the witness’s comment was made, the trial court sustained defense counsel’s objection and administered a prompt curative instruction, which, we find, was sufficient to dispel any prejudice to the defendant (see, People v Rodriguez-Alvarez, 156 AD2d 733; People v Santiago, 155 AD2d 628; People v Martin, 154 AD2d 554; People v Johnson, 124 AD2d 1063; see also, People v Ortiz, 54 NY2d 288, 294; People v Santiago, 52 NY2d 865; cf., People v Blasich, 73 NY2d 673, 682; People v Baptiste, 72 NY2d 356).
*523We find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80; see also, People v Perez, 150 AD2d 395). Kunzeman, J. P., Hooper, Eiber and O’Brien, JJ., concur.